Title: From John Adams to Ezra Weld, 2 June 1798
From: Adams, John
To: Weld, Ezra



Gentlemen
Philadelphia June 2d 1798

This kind Address, from the Inhabitants of a Division that ancient and venerable Town of Braintree, which has always been my home is very obliging to me.
To you, The Tongues and Pens of slander, Instruments with which our Ennemies expect to subdue our Country I flatter myself have never made Impressions on you, my ancient Townsmen, to whom I have been to familiarly known from my Infancy.—A signal Interposition of Providence, has for once detected frauds, which and Calumnies which from the inexecution of the Laws, and the Indifference of the People, were too long permitted to prevail.
I am happy to see, that your Minds are deeply impressed with the danger of the present Situation of our Country; and that your Resolutions to assert and defend your Rights, are as wise judicious and determined, as I have ever always known them to be, upon former Occasions.
I wish you every Prosperity and Felicity, which you can wisely wish for yourselves.
John Adams